ON MOTION

ORDER

RADER, Circuit Judge.
Mordechai Orian and Global Horizons, Inc. (Orian) move to transfer this appeal to the United States Court of Appeals for the District of Columbia Circuit. Berliner, Corcoran & Rowe, LLP oppose and request dismissal of this appeal.
Mordechai Orian and Global Horizons, Inc. (Orian) appeal from a judgment of the United States District Court for the District of Columbia. The case involves a contract dispute and malpractice. This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Because this case does not fall within our jurisdiction, we transfer this appeal to the United States Court of Appeals for the District of Columbia Circuit pursuant to 28 U.S.C. § 1631.
*84Accordingly,
IT IS ORDERED THAT:
The motion to transfer is granted. The appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit.